DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, drawn to a method.
Group II, claim(s) 4-5, drawn to a steel strip.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a composition including 0.55-0.8% C, 1% or less Si, 1% or less Mn, and 12-14% Cr with the remainder being Fe and inevitable impurities, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Taira and Fukada as discussed below.  
During a telephone conversation with Belinda Lee on 10/26/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-3.  Affirmation of this election s 4-5 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 is being considered by the examiner.

The information disclosure statement (IDS) submitted on 02/26/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/07/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira et al. (JP-06145907-A), hereinafter Taira, in view of Fukada et al. (WO-2014162997-A1), hereinafter Fukada.
	Regarding Claim 1, Taira teaches a stainless steel razor (P. 7 Par. 1) which includes the elements shown in Table 1. 
Table 1
Element
Claim
Taira
Citation
Relationship
C
0.55-0.8
0.55-0.73
P. 8 Par. 3
Within
Si
1 or less
1 or less
P. 8 Par. 4
The same
Mn
1 or less
1 or less
P. 8 Par. 4
The same
Cr
12-14
12-14
P. 8 Par. 4
The same



It is noted that the claimed “for a blade” is interpreted as an intended use of the claimed method for manufacturing a steel strip.
Taira further teaches the steel strip being produced by batch annealing at 840˚C for 5 hours followed by cold rolling (P. 8 Par. 7) which is within the claimed batch annealing step for annealing a material for cold rolling having the aforementioned composition in a batch annealing furnace; and a cold rolling step for forming a steel strip by performing cold rolling one or more times on the material for cold rolling that has been batch annealed, wherein the batch annealing step includes a second uniform temperature step, for maintaining heating for 1 to 16 hours at an internal furnace temperature exceeding 770˚C and less than 900˚C.
Taira does not explicitly disclose the claimed first uniform temperature step for maintaining heating for 1 to 12 hours at an internal furnace temperature exceeding 450˚C and less than 770˚C.
Fukada teaches a steel for cutting steel which overlaps the steel according to Taira (P. 25 Par. 3) which includes a processing of batch annealing at 500-700˚C for 3-15 hours prior to further annealing in order to beneficially easily adjust temperature elevation and lowering rate and to facilitate adjustment of carbide density (P. 26 Par. 7 – P. 27 Par. 2) which is the same as the claimed first uniform temperature step for maintaining heating for 1 to 12 hours at an internal furnace temperature exceeding 450˚C and less than 770˚C.
It would be obvious to a person having ordinary skill in the art to apply the batch annealing prior to further annealing according to Fukada to the process according to Taira in order to beneficially easily adjust temperature elevation and lowering rate and to facilitate adjustment of carbide density as discussed above.


It is noted that the claimed “a metal structure of the steel strip for a blade is a ferrite structure in which a carbide is dispersed” is considered an open-ended microstructure which includes a ferrite phase having dispersed carbide.
Taira further teaches the steel containing carbides having a density of 140-200 pieces/100µm2 (P. 8 Par. 6) which is within the claimed density of the carbide is 100 to 200 particles/100 µm2.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Taira does not explicitly disclose the claimed carbides being dispersed within a ferrite structure.
Fukada further teaches the steel containing carbides having a density of 200-1000 particles in a region of 100 µm2 in a ferrite structure (P. 25 Par. 6) which overlaps the claimed a metal structure of the steel strip for a blade is a ferrite structure in which a carbide is dispersed, and density of the carbide is 100 to 200 particles/100 µm2.
Therefore, a person having ordinary skill in the art would expect Taira as modified by Fukada to exhibit a ferrite structure in which a carbide is dispersed with a carbide density of 200 particles/100 µm2 (the overlapping portion of the two ranges) which is within the claimed a metal structure of the steel strip for a blade is a ferrite structure in which a carbide is dispersed, and density of the carbide is 100 to 200 particles/100 µm2.

Regarding Claim 3, Taira as modified by Fukada teaches the claim elements as discussed above. Taira further teaches a carbide size of 0.5 µm or less (P. 7 Par. 3, P. 8 Par. 3) which encompasses the claimed average diameter of the carbide in the steel strip for a blade is 0.3 to 0.45 µm.
A person having ordinary skill in the art would further expect the carbide size of Taira as modified by Fukada to be within the claimed average diameter of the carbide in the steel strip for a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736